Title: From Thomas Jefferson to John Ledyard, 16 August 1786
From: Jefferson, Thomas
To: Ledyard, John



Sir
Paris Aug. 16. 1786.

I saw Baron de Grimm yesterday at Versailles, and he told me he had received an answer from the Empress, who declines the proposition made on your account. She thinks it chimærical. I am in hopes your execution of it from our side of the continent will prove the contrary. I thought it necessary to give you this information that you might suffer no suspence from expectations from that quarter. I wish you success in whatever enterprize you adopt and am Sir Your most obedt. humble servt.,

Th: Jefferson

